Citation Nr: 9934399	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for acute 
serum hepatitis with post-hepatic cirrhosis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1969.  

In a rating decision of November 1969, the Regional Office 
(RO) denied entitlement to service connection for serum 
hepatitis with post-hepatic cirrhosis.  Since the time of 
that decision, the veteran has submitted additional evidence 
in an attempt to reopen his claim.  The RO found that such 
evidence was neither new nor material, and the current appeal 
ensued.  


FINDINGS OF FACT

1.  In a decision of November 1969, the RO denied the 
veteran's claim for service connection for serum hepatitis 
with post-hepatic cirrhosis.  

2.  Additional evidence submitted since the time of the 
November 1969 rating decision does not bear directly or 
substantially upon the issue of service connection for serum 
hepatitis with post-hepatic cirrhosis, is cumulative and/or 
redundant, and, when taken in conjunction with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The claim for service connection for post-traumatic 
stress disorder is not supported by cognizable evidence 
showing that the disability was present in service, or is 
otherwise of service origin.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for serum hepatitis with post-hepatic 
cirrhosis in November 1969 is not new and material.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The decision of the RO in November 1969 denying the 
veteran's claim for service connection for serum hepatitis 
with post-hepatic cirrhosis is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 
1998).  

3.  The veteran's claim for service connection for post-
traumatic stress disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for Serum 
Hepatitis with Post-Hepatic Cirrhosis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  In order to later reopen the 
claim, new and material evidence must be presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon a specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  

In the present case, at the time of the previous RO decision 
in November 1969, it was noted that the veteran had become 
addicted to drugs, and received treatment for jaundice, 
during the course of which he deserted from service.  
Following treatment in a private hospital, the veteran 
continued to use drugs on a daily basis, and also consumed 
large quantities of alcohol.  Based on these facts, it was 
determined that the veteran's serum hepatitis with post-
hepatic cirrhosis was the result of his own intentional 
misconduct, incurred during a period of unauthorized absence.  
The veteran was notified of this determination, and voiced no 
disagreement therewith.  

Evidence submitted since the time of the RO's November 1969 
decision, while in some respects "new" in the sense that it 
was not previously of record, is not material.  More to the 
point, such evidence shows only ongoing treatment for the 
previously-denied residuals of hepatitis.  Under no 
circumstances does such evidence demonstrate a relationship 
between the veteran's hepatitis and anything other than the 
misconduct which was the basis for the prior denial of 
benefits.  Accordingly, the veteran's claim for service 
connection for acute serum hepatitis with post-hepatic 
cirrhosis must be denied.  

II.  Entitlement to Service Connection for Post-Traumatic 
Stress Disorder.  

As to the issue of service connection for post-traumatic 
stress disorder, the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim was plausible.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third element 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App.  488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of a claim is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Moreover, where a veteran 
served 90 days or more during a period of war, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1998).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of a claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

In the present case, service medical records are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of post-traumatic stress disorder.  
Moreover, since the time of the veteran's discharge from 
service, he has yet to receive a diagnosis of post-traumatic 
stress disorder.  As noted above, in order for a claim to be 
well grounded, there must, at a minimum, be competent 
evidence of current disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995). Absent evidence of such disability, 
the veteran's claim for service connection for post-traumatic 
stress disorder is not well grounded, and must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for acute serum 
hepatitis with post-hepatic cirrhosis, the benefit sought on 
appeal is denied.  

Service connection for post-traumatic stress disorder is 
denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

